DETAILED ACTION
A complete action on the merits of claims 1-13 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 3, 5-7, 9-10 and 12-13 are objected to because of the following informalities:
“active and ground leads” in line 7 of claim 1 should be amended to recite --an active lead and a ground lead--.
“the cable of the electrosurgical device” in line 2 of claim 3 should be amended to recite --a cable of the bipolar electrosurgical device--.
“wherein ground wire” in line 1 of claim 5 should be amended to recite --wherein the ground wire--.
Claim 6 recites the limitations “a bipolar electrosurgical device” in line 1 and “an electrosurgical device” in line 7. Although they are both functional recitations, it is suggested to amend them to be similar to the other … e.g., line 1 to recite --an electrosurgical device-- and line 7 to recite --the electrosurgical device--. Please note that if they are amended to recite --a bipolar electrosurgical device/ the bipolar electrosurgical device--, then claim 7 would have to also be amended to recite --the bipolar electrosurgical device-- to be consistent.
 Claim 9 recites the limitations “a bipolar electrosurgical device” in line 1 and “an electrosurgical device” in line 13. Although they are both functional recitations, it is suggested to amend them to be similar to the other … e.g., line 1 to recite --an electrosurgical device-- and line 13 to recite --the electrosurgical device--. Please note that if they are amended to recite --a bipolar electrosurgical device/ the bipolar electrosurgical device--, then claim 10 would have to also be amended to recite --the bipolar electrosurgical device-- to be consistent.
“the longer plate” in claim 12 should be amended to recite --the long plate--.
Claim 13 is numbered “10”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "wherein the elongated channel defined in the body is formed by adding a material atop the body having a higher durometer rating".  It is at most unclear what material the elongated channel is formed by having a higher durometer rating in comparison to what element. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (US Patent No. 4,226,247) in view of Sakurada (US Patent No. 4,237,886).
Regarding Claim 1, Hauser teaches an auxiliary return system for use with a bipolar electrosurgical device (the return system is configured to be connected to an electrical instrument 14 or any other instrument through connector 36 as shown in Fig. 1), comprising:
a tissue guard 10 (Figs. 1-6); 
a ground plate 20 disposed along an inner peripheral surface of the tissue guard and operably coupled to a first end of a ground wire 26 extending from the tissue guard (Col. 3, ll. 10-48 and Fig. 3); and
a coupling 36 including a bore defined therein for receiving a cable from an electrosurgical device 14 therethrough, the cable 12 including active and ground leads (Fig. 1), the coupling including a flange extending therefrom defining a receptacle therein configured to operably receive a plug 16 connected to a second end of the ground wire (Fig. 4), the receptacle configured to provide electrical continuity between the ground lead disposed within the cable and the plug coupled to the ground wire which, in turn, provides electrical continuity to the ground plate (generally disclosed in Col. 4, ll. 7-Col. 5, ll. 30 and Figs. 1-6);
however, Hauser does not show the tissue guard 10 defining an open proximal end, an open distal end, and a lumen extending therethrough between the open proximal end and the open distal end.
In the same field of invention, Sakurada teaches an electrode, or grounding pad for contact with a living body comprises a conductive substrate of a textile having conductive fibers, a conductive adhesive layer containing carbon fibers for contacting the surface of the living body and being affixed to the conductive substrate, and an electrical connection to the conductive substrate and further discloses providing a hole through the ground plate such as hole 18 for receiving electrodes 6 and 7 therein in order to create flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to implement the design of a hole within the ground plate of Sakurada to hold electrodes therein as disclosed in the invention of Hauser in order to provide more flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury as Sakurada teaches.
Regarding Claim 2, Hauser teaches wherein the receptacle of the coupling 36 is configured to operably receive a banana plug (Fig. 4 of Hauser).
Regarding Claim 3, Hauser teaches wherein the receptacle of the coupling 36 is configured to operably connect to the cable of the electrosurgical device (Fig. 1 of Hauser).
Regarding Claim 4, Hauser teaches wherein the electrosurgical device is an electrosurgical pencil (Fig. 1 of Hauser).
Regarding Claim 5, Hauser teaches wherein ground wire operably couples to the ground plate through a pocket 24 defined in an outer peripheral surface of the tissue guard (Fig. 3).
Regarding Claim 6, Hauser teaches a tissue guard for use with a bipolar electrosurgical device (the return system is configured to be connected to an electrical instrument 14 or any other instrument through connector 36 as shown in Fig. 1), comprising:
a body 10 (Fig. 1);
a ground plate 20 disposed along an inner peripheral surface of the body (Col. 3, ll. 10-48 and Fig. 3);
a ground wire 26 electrically coupled at a first end to the ground plate and extending through the body of the tissue guard, a second end of the ground wire adapted to electrically engage a coupling attached to a return from an electrosurgical device thereby providing electrical continuity between the ground plate and the return (generally disclosed in Col. 4, ll. 7-Col. 5, ll. 30 and Figs. 1-6);
however, Hauser does not show the body 10 defining an open proximal end, an open distal end, and a lumen extending therethrough between the open proximal end and the open distal end.
In the same field of invention, Sakurada teaches an electrode, or grounding pad for contact with a living body comprises a conductive substrate of a textile having conductive fibers, a conductive adhesive layer containing carbon fibers for contacting the surface of the living body and being affixed to the conductive substrate, and an electrical connection to the conductive substrate and further discloses providing a hole through the ground plate such as hole 18 for receiving electrodes 6 and 7 therein in order to create flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to implement the design of a hole within the ground plate of Sakurada to hold electrodes therein as disclosed in the invention of Hauser in order to provide more flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury as Sakurada teaches.
Regarding Claim 7, Hauser teaches wherein the electrosurgical device is an electrosurgical pencil (Fig. 1 of Hauser).
Regarding Claim 8, Hauser teaches wherein the ground wire operably couples to the ground plate through a pocket 24 defined in an outer peripheral surface of the tissue guard (Fig. 3).
Regarding Claim 9, Hauser teaches a tissue guard for use with a bipolar electrosurgical device (the return system is configured to be connected to an electrical instrument 14 or any other instrument through connector 36 as shown in Fig. 1), comprising:
a body 10 (Fig. 1);
a ground wire 26 electrically coupled at a first end to the wire connector and extending through the elongated channel to a second end adapted to electrically engage a coupling attached to a return from an electrosurgical device thereby providing electrical continuity between the electrically conductive layer and the return (generally disclosed in Col. 4, ll. 7-Col. 5, ll. 30 and Figs. 1-6);
however, Hauser does not teach a body 10 defining an open proximal end, an open distal end, and a lumen extending therethrough between the open proximal end and the open distal end, the body including an elongated channel defined therealong, the elongated channel terminating in a pocket defined through an outer peripheral surface thereof, the pocket housing a wire connector therein; a ground tab disposed along an inner peripheral surface of the lumen in concentric registration with the pocket and in electrical communication with the connector; an electrically conductive layer disposed along an inner peripheral surface of the lumen of the body, the electrically conductive layer disposed in electrical communication with the ground tab.
In the same field of invention, Sakurada teaches an electrode, or grounding pad for contact with a living body comprises a conductive substrate of a textile having conductive fibers, a conductive adhesive layer containing carbon fibers for contacting the surface of the living body and being affixed to the conductive substrate, and an electrical connection to the conductive substrate and further discloses providing an open proximal end (bottom opening allowing electrode 6 to pass through seen in Fig. 5), an open distal end (top opening allowing washer 14 to be positioned therein and allow electrode 7 to connect thereto), and a lumen extending therethrough between the open proximal end and the open distal end (the lumen going from the top opening to the proximal opening) including an elongated channel defined therealong (hole 18) the elongated channel terminating in a pocket defined through an outer peripheral surface thereof (Fig. 5) the pocket housing a wire connector therein (electrode 6) a ground tab 14 disposed along an inner peripheral surface of the lumen in concentric registration with the pocket and in electrical communication with the connector; an electrically conductive layer disposed along an inner peripheral surface of the lumen of the body (conductive substrate 11), the electrically conductive layer disposed in electrical communication with the ground tab 14 (Fig. 7) in order to create flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to implement the design of a hole within the ground plate of Sakurada to hold electrodes therein as disclosed in the invention of Hauser in order to provide more flexibility and allow the ground pad to conform to the shape of the tissue as well as enabling uniform contact and even current distribution to prevent burns and injury as Sakurada teaches.
Regarding Claim 10, Hauser teaches wherein the electrosurgical device is an electrosurgical pencil (Fig. 1 of Hauser).
Regarding Claim 11, Hauser teaches wherein the distal end of the body is oblong and includes a long petal and a short petal (Figs. 2-4 of Hauser).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Hauser does not teach a channel and hole 18 of Sakurada is to provide for more flexibility for the ground pad to conform to the tissue; therefore, neither alone or in any combination teach wherein the elongated channel defined in the body provides rigidity to the longer petal of the body of the tissue guard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794